Citation Nr: 0901442	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which an increased evaluation for 
hypertension was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent VA examination in September 2004, at 
which time the examiner stated that the veteran's history, as 
reported by him, presented several inconsistencies.  Of note 
was a recent hospitalization for a reported seizure disorder.  
The veteran claimed that the seizures were the result of his 
failure to take prescribed blood pressure medicines. 

The examiner noted that the claims file was not made 
available for his review.  Electronic VA treatment records 
were available, and the examiner did review them.  He noted 
that in 2003, the records show the veteran's blood pressure 
was normal.  

Although the hospital records from the 2004 hospitalization 
for seizures are in the claims file, they were not reviewed 
by the examiner.

The September 2004 examination cannot be adequate, as the 
claims file was not available for review and the examiner 
himself noted inconsistencies presented by the veteran's 
history.  

Moreover, notification requirements under Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) have not been met. 




Accordingly, the case is REMANDED for the following action:

1.  Provide all appropriate notice, 
including that required under Vazquez, 
supra.

2.  Ensure that all identified VA and 
private medical records have been 
obtained.

3.  After completion of #s 1-2, return 
the examination to the VA examiner who 
conducted it and request that the 
examiner conduct a records review to 
determine if that will resolve the 
discrepancies he noted in the September 
2004 VA examination.  If the examiner is 
not available, or if it is determined the 
veteran requires further examination, 
schedule the veteran for examination by 
an appropriate medical professional to 
determine the nature and extent of his 
service-connected hypertension.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand, must be provided 
to the examiner in conjunction with the 
examination.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for his hypertension, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
actions until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examination, if required, could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2007).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




